Citation Nr: 9936291
Decision Date: 11/16/99	Archive Date: 02/08/00

DOCKET NO. 95-40 993              DATE NOV 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Propriety of severance of service connection for weakness of
pinch grip, right thumb and forefinger, and loss of motion of right
metacarpophalangeal joint of the right long finger.

2. Propriety of reduction of an evaluation for residuals of a
fracture of the right fifth metacarpal from 70 percent to 10
percent, effective August 1, 1995.

3. Propriety of severance of special monthly compensation on
account of loss of use of one hand, effective August 1, 1995.

4. Entitlement to an evaluation in excess of 10 percent for
residuals of a fracture of the right fifth metacarpal for the
period commencing August 1, 1995.

5. Entitlement to special monthly compensation on account of loss
of use of one hand for the period commencing August 1, 1995.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

The appellant 

ATTORNEY FOR THE BOARD 

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from July 1958 to May 1962.

This appeal to the Board of Veterans' Appeals (Board) arises from
rating decisions in April 1995 and December 1996 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Muskogee,
Oklahoma.

REMAND

The issues certified for appeal by the RO are: Entitlement to an
increased evaluation for residuals of a fracture of the right fifth
metacarpal, currently evaluated as 10 percent disabling; and
entitlement to special monthly compensation (SMC) based on loss of
use of the right hand. However, review of t]@e record discloses
that the veteran has initiated an appeal on additional issues,
which are inextricably intertwined with the two issues certified
for appeal.

- 2 -

A rating decision in July 1988 granted service connection for a
fracture of the right fifth metacarpal. A rating decision in
September 1993 assigned an evaluation of 10 percent for a fracture
of the right fifth metacarpal.

A VA hand, thumb, and fingers examination was conducted in
September 1994.

A rating decision in November 1994 took the following actions:
Expanded the grant of service connection for residuals of a
fracture of the right fifth metacarpal to include weakness of pinch
grip, right thumb and forefinger, and loss of motion of the right
metacarpophalangeal joint of the long finger; assigned a temporary
total evaluation for the service-connected disability, under 38
C.F.R. 4.30, for the period April 26, 1993, to July 31, 1993;
assigned a rating of 70 percent, effective August 1, 1993; and
granted SMC on account of loss of use of one hand, under 38
U.S.C.A. 11 14(.k), from April 26, 1993.

In January 1995, the RO notified the veteran of a proposal to
reduce the evaluation of residuals of a fracture of the right fifth
metacarpal from 70 percent to zero percent. The veteran requested
a personal hearing concerning the proposed reduction, which was
held in April 1995. The hearing officer's decision, in April 1995,
found that the rating decision of November 1994 had involved clear
and unmistakable error (CUE), and, in effect, severed service
connection for weakness of pinch grip, right thumb and forefinger,
and loss of motion of the right metacarpophalangeal joint of the
long finger. The hearing officer's Decision also severed SMC and
reduced the rating for residuals of a fracture of the right fifth
metacarpal to 10 percent. Those actions were taken under the
provisions of 38 C.F.R. 3.105(a)(d)(e), pertaining to revision of
decisions, and were approved by the adjudication officer. In May
1995, the RO notified the veteran of the actions taken.

The Board finds that a letter from the veteran to the RO, received
in October 1995, in which he stated that he wished to appeal to the
Board "for more compensation on my service-connected disability"
constituted a notice of disagreement with all actions taken by the
hearing officer's decision of April 1995, and initiated an appeal
on those issues. See 38 U.S.C.A. 7105; 38 C.F.R. 20.200.

3 -

The applicable statute provides that, when a claimant files a
timely notice of disagreement, the agency of original jurisdiction
shall prepare a statement of the case, which shall include: A
summary of the evidence in the case pertinent to the issues with
which disagreement has been expressed; a citation to pertinent laws
and regulations and a discussion of how such laws and regulations
affect the agency's decision; and the decision on each issue and a
summary of the reasons for such decision. 38 U.S.C.,A,. 7105(d)(1).

In the instant case, the RO issued statements of the case and
supplemental statements of the case on the issues certified for
appeal, but the RO has not furnished the veteran a statement of the
case on the issues of severance of service connection, severance of
SMC, and reduction of the rating for the veteran's service-
connected disability from 70 percent to 10 percent. This case will
be remanded to the RO for issuance of such a statement of the case.
See Manlincon v. West, 12 Vet. App. 238 (1099).

This case is REMANDED to the RO for following:

The Ro should take appropriate action, including issuance of a
statement of the case, on the appeal initiated by the veteran from
the hearing officer's decision of April 1995. The veteran and his
representative should be clearly advised of the need to file a
timely substantive appeal if the veteran wishes to complete an
appeal from the determinations made by the hearing officer's
decision of April 1995.

Upon the filing of a substantive appeal or upon expiration of the
time allowed by law for the filing of a substantive appeal, the
case should be returned to the Board for further appellate
consideration, if otherwise in order. The purpose of this REMAND is
to comply with the holding of the Court in Manlincon v. West, 12
Vet. App. 238 (1999). By this REMAND, the Board intimates no
opinion as to the ultimate disposition of the appeal.

- 4 -

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet.App. 369 (1999).

R.F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



